USCA11 Case: 20-13263   Date Filed: 03/08/2021     Page: 1 of 10



                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 20-13263
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 5:19-cv-00178-TES



SHANGIA WASHINGTON,

                                                 Plaintiff - Appellant,

versus

WARDEN,
Baldwin State Prison,
UNIT MANAGER FARLEY,
Baldwin State Prison,
UNIT MANAGER WARREN,
Baldwin State Prison,
OFFICER MILINER,
Baldwin State Prison,

                                                 Defendants - Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                       ________________________

                               (March 8, 2021)
             USCA11 Case: 20-13263         Date Filed: 03/08/2021      Page: 2 of 10



Before NEWSOM, LUCK, and ANDERSON, Circuit Judges.

PER CURIAM:

         At Baldwin State Prison, Shangia Washington was stabbed 38 times over a

period of 62 seconds by two fellow inmates. Washington sued prison officials

Krystle Milner, 1 Kenneth Farley, Lilian Warren, and Cedric Taylor, alleging that

by failing to protect him, they violated his Eighth Amendment right to be free from

cruel and unusual punishment.

         The district court granted summary judgment to the prison officials. It held

that though prison officials have a duty to protect prisoners from violence at the

hands of other prisoners, there was no constitutional violation here. After careful

review, we affirm on alternative grounds—because the law underlying the alleged

constitutional violations was not clearly established, the officials are entitled to

qualified immunity.

                                                I

                                                A

         Shangia Washington and fellow inmates Raymond Dugger and Dejuan

Gladdney were all housed in Dorm H-3 at Baldwin State Prison. 2 On the evening

of December 22, 2017, Washington, Dugger, and Gladdney were watching


1
  The caption on appeal spells Officer Milner’s name Miliner. We use Milner in accordance with
the district court’s and the parties’ usage.
2
    We summarize the facts as stipulated by both parties for summary judgment.

                                                2
         USCA11 Case: 20-13263       Date Filed: 03/08/2021    Page: 3 of 10



television in the common space of the dorm. At some point, however, Dugger

began taunting Washington. When Washington responded in turn, the situation

quickly escalated. Dugger grabbed a knife from his pocket, approached

Washington, and threatened to kill him. Washington retreated to his room to grab

a weapon—a broomstick. In the ensuing fight, Dugger and Gladdney overcame

Washington, and Washington was stabbed 38 times over the course of 62 seconds.

Prison officials, unable to end the fight with verbal orders alone, terminated the

fight by deploying pepper spray into the dorm.

                                          B

      Washington sued prison officials Krystle Milner, Kenneth Farley, Lilian

Warren, and warden Cedric Taylor under 42 U.S.C. § 1983. He contends that they

violated the Eighth Amendment’s prohibition on cruel and unusual punishment

when they failed to protect him, and that those violations were contrary to clearly

established law, so the officials are not entitled to qualified immunity. See Farmer

v. Brennan, 511 U.S. 825, 832–33 (1994) (explaining that the Eighth Amendment

requires prison officials to “take reasonable measures to guarantee the safety of the

inmates” (quoting Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). In particular,

Washington says that Milner, the on-duty Building H correctional officer, failed to

prevent the fight when it was obvious one was about to occur and to break it up

once it began; that unit managers Farley and Warren ignored requests that


                                          3
          USCA11 Case: 20-13263       Date Filed: 03/08/2021    Page: 4 of 10



Washington made over a month before the incident to be moved to a different

building; and that Taylor, the Baldwin State Prison warden, failed to properly staff

the prison, which led to Washington’s stabbing.

      The district court granted summary judgment to all defendants. It reasoned

that Washington had shown neither that there was a substantial risk of harm nor

that the officials had been deliberately indifferent to that risk. Washington testified

that Dugger and Gladdney had been “throwing threats out” to other inmates in

Dorm H-3 for over a month and had a “reputation” for violence. But that

testimony, the district court explained, showed only a “mere possibility” of injury,

not a “strong likelihood,” as required by our precedents. Washington had not

offered any evidence that Dugger and Gladdney had stabbed or assaulted any other

inmates; in fact, Washington had testified that before he was stabbed, he couldn’t

have “fathom[ed]” that he would be stabbed the way he was. In any event, the

district court continued, the officials were not deliberately indifferent to the risk. A

prisoner usually must communicate some reason beyond the mere existence of a

threat that could permit prison officials to conclude that a particular threat was

substantial, and Washington did not offer any such reason here. See Marbury v.

Warden, 936 F.3d 1227, 1236 (11th Cir. 2019).

      Washington timely appealed.




                                           4
          USCA11 Case: 20-13263        Date Filed: 03/08/2021    Page: 5 of 10



                                           II

      We review the district court’s ruling on a motion for summary judgment de

novo. Smith v. Fla. Dep’t of Corrs., 713 F.3d 1059, 1063 (11th Cir. 2013). We

may affirm the judgment of the district court on any ground supported by the

record. Bass v. Fewless, 886 F.3d 1088, 1092–93 (11th Cir. 2018).

                                          III

      Qualified immunity protects governmental defendants performing

discretionary functions from suit in their individual capacities “unless, at the time

of the incident, the ‘preexisting law dictates, that is, truly compel[s]’ the

conclusion for all reasonable, similarly situated public officials” that the

defendants’ actions violated the plaintiff’s federal rights. Marsh v. Butler Cnty,

Ala., 268 F.3d 1014, 1030–31 (11th Cir. 2001) (en banc) (quoting Lassiter v.

Alabama A&M Univ., 28 F.3d 1146, 1151 (11th Cir. 1994) (en banc)) (alteration

adopted). Given that the prison officials here were performing discretionary

duties, Washington must show (1) that the officials violated a constitutional right

and (2) that the right was clearly established at the time of the alleged violation.

Marbury¸ 936 F.3d at 1232. For a right to be clearly established, the plaintiff may

either identify precedents with materially similar facts or show that the violation

was so obvious that every reasonable officer would know that his actions were




                                           5
           USCA11 Case: 20-13263          Date Filed: 03/08/2021       Page: 6 of 10



unconstitutional. Corbitt v. Vickers, 929 F.3d 1304, 1311–12 (11th Cir. 2019); see

Hope v. Pelzer, 536 U.S. 730, 741 (2002).

       The Eighth Amendment prohibits cruel and unusual punishments.3 That

prohibition requires prison officials to take reasonable measures to guarantee the

safety of the inmates and protect prisoners from violence at the hands of other

prisoners. Farmer, 511 U.S. at 832–33. Though prison conditions may be harsh,

“gratuitously allowing the beating . . . of one prisoner by another serves no

‘legitimate penological objective.’” Id. at 833 (quoting Hudson, 468 U.S. at 548 ()

(alteration adopted).

       Not every injury suffered by one prisoner at the hands of another, however,

gives rise to constitutional liability for prison officials. Because “only the

unnecessary and wanton infliction of pain implicates the Eighth Amendment,”

Farmer, 511 U.S. at 834 (quotation marks omitted), a prison official must have

acted with deliberate indifference to a substantial risk of serious harm. Thus, to

prevail on an Eighth Amendment claim, a plaintiff must show “(1) a substantial

risk of serious harm; (2) the defendants’ deliberate indifference to that risk; and (3)

causation.” Marbury, 936 F.3d at 1233 (quoting Lane v. Philbin, 835 F.3d 1302,

1307 (11th Cir. 2016)).



3
 In full, the Eighth Amendment says, “Excessive bail shall not be required, nor excessive fines
imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII.

                                                6
         USCA11 Case: 20-13263       Date Filed: 03/08/2021   Page: 7 of 10



      Though we may begin the qualified immunity inquiry with either the

constitutional question or the question of whether the violation was clearly

established, the Supreme Court has admonished us to “think hard, and then think

again” before addressing the merits of the constitutional claim. See District of

Columbia v. Wesby, 138 S. Ct. 577, 589 n.7 (2018) (quoting Camreta v. Greene,

563 U.S. 692, 707 (2011)). For each defendant here, we thus begin—and

ultimately end—our analysis with the issue of whether the alleged constitutional

violations here were contrary to clearly established law.

      We start with unit managers Farley and Warren. Washington contends that

Farley and Warren were deliberately indifferent to a substantial risk of harm

because they ignored requests that he made over a month before the incident to be

moved to a different building. But not every reasonable officer would have known

that under our precedents, the risk of harm to Washington was substantial—as

opposed to a mere possibility. Washington only cited Dugger and Gladdney’s

general reputation for violence. He never claimed that Dugger or Gladdney

threatened him directly, and in fact, he testified that he didn’t know either Dugger

or Gladdney before the incident occurred.

      Washington cites Rodriguez v. Sec’y for Dept. of Corrs., 508 F.3d 611 (11th

Cir. 2007), for support, but that case is distinguishable. There, Rodriguez had

informed prison staff that members of his former gang had threatened to kill him


                                          7
         USCA11 Case: 20-13263        Date Filed: 03/08/2021   Page: 8 of 10



upon release into the general prison population. Id. at 612. Rodriguez thus alleged

a specific threat to his life by fellow inmates that he knew personally. On those

facts, we held that a genuine issue of material fact existed about whether the risk of

harm was substantial. Id. at 619. Here, by contrast, Washington relies only on

Dugger and Gladdney’s general reputation for violence.

      At the same time, Marbury v. Warden, 936 F.3d 1227 (11th Cir. 2019),

suggests that the risk of harm here was not substantial. There, the prisoner-

plaintiff had alleged that he heard from a friend that an unnamed prisoner intended

to hurt him. Id. at 1235. Even with a specific threat, we nonetheless held that that

threat alone did not establish a substantial risk of harm. We noted that the plaintiff

needed to provide prison officials with “further information enabling them to

conclude that the risk was substantial and not merely possible.” Id. at 1236.

Without a case directly on point, and at least one case that cuts against him,

Washington has not shown that Farley or Warren acted contrary to clearly

established law.

      For a similar reason, warden Taylor is also entitled to qualified immunity.

Washington says that Taylor could have provided additional security staff

throughout the prison, which would have averted his stabbing. But even if those

steps could have prevented the incident, Washington has not alleged—or attempted

to show—that the prison conditions generally were so unsafe that any reasonable


                                          8
          USCA11 Case: 20-13263       Date Filed: 03/08/2021   Page: 9 of 10



official in warden Taylor’s shoes would have known of a substantial risk of harm

to Washington. See Harrison v. Culliver, 746 F.3d 1288, 1299–1300 (11th Cir.

2014) (holding that the prison warden could not be held liable despite evidence of

four assaults in a specific location over three years because such evidence was

“hardly sufficient” to demonstrate that the prison was one “where violence and

terror reign”).

      The story is slightly different for correctional officer Milner. Washington

claims that Milner was deliberately indifferent to a substantial risk of harm by

failing to prevent the fight when it was evident that one was about to break out—

and further indifferent by failing to attempt to break up the fight once it began.

“Prison officials who actually knew of a substantial risk to inmate health or safety

may be found free from liability if they responded reasonably to the risk, even if

the harm ultimately was not averted.” Rodriguez, 508 F.3d at 619–20 (quoting

Farmer, 511 U.S. at 844). Here, while Milner may have known that there was a

substantial risk of harm to Washington immediately before the stabbing, we cannot

say that it was clearly established that Milner’s actions in response were

objectively unreasonable. Before the fighting began, Milner ordered Washington

and Gladdney to stop arguing, radioed for backup, and reported that inmates in H-3

were arguing. After the fight began, Milner ordered them to stop. And again, she

radioed for backup, reporting that the inmates were now fighting. Backup arrived


                                           9
         USCA11 Case: 20-13263       Date Filed: 03/08/2021   Page: 10 of 10



within one minute, and the fight was over in 62 seconds. Washington cites no

cases in which we have found that an officer responding in a materially similar

way was held liable under the Eighth Amendment.

      To be sure, Washington can also overcome qualified immunity if the

constitutional violations were so obvious that any reasonable officer would have

known that the officers’ actions were unconstitutional. See Hope, 536 U.S. at 741.

But for the reasons explained above, the violations—if any—were not so egregious

as to vitiate qualified immunity.

                                        ***

      In sum, unit managers Farley and Warren and warden Taylor were entitled

to qualified immunity because not every reasonable officer in their circumstances

would have known that the risk of harm to Washington was “substantial.”

Correctional officer Milner may have known of a substantial risk of harm to

Washington, but it was not clearly established that her actions were unreasonable,

and thus deliberately indifferent. All four defendants are thus entitled to qualified

immunity.

                                         IV

      For the foregoing reasons, we AFFIRM.




                                          10